Citation Nr: 1513621	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  15-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right eye disability.

[The issues of entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus, entitlement to service connection for a left knee disorder, entitlement to a higher initial rating for bilateral hearing loss, evaluated as noncompensable (0 percent) disabling prior to June 5, 2010, as 20 percent disabling from June 5, 2010 through November 25, 2012, and as 40 percent disabling thereafter, entitlement to a higher initial rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 10 percent disabling prior to February 18, 2010, as 20 percent disabling from February 18, 2010 through May 12, 2011, as 40 percent disabling from May 12, 2011 through November 26, 2012, and as 20 percent disabling thereafter, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1945 to May 1948, and from October 1950 to July 1968. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

With regard to the issues to be addressed in a separate decision, in a May 2007 rating decision the RO, inter alia, granted service connection for degenerative disc disease (DDD), lumbar spine, and assigned an initial noncompensable (0 percent) rating.  The RO subsequently granted several increases for this disability.  In January 2009, the RO, inter alia, granted service connection for bilateral hearing loss, and assigned an initial noncompensable (0 percent) rating.  The RO subsequently granted two increases for this disability.  In May 2009, the RO, inter alia, denied service connection for a left knee disorder, and vertigo, to include as secondary to tinnitus.  

The Veteran appealed the issues of entitlement to increased initial evaluations, and the denials of service connection.  In August 2009, the Veteran testified at the RO during a hearing before a Veterans Law Judge regarding these issues.  In June 2011, the Veteran testified during a hearing before a different Veterans Law Judge, also as to these issues.  

In July 2012, the Board remanded the claims for additional development.

The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  The Veteran has waived his right to a third hearing.   Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  These issues are therefore to be addressed in a separate decision, signed by the Veterans Law Judges who conducted the August 2009 and June 2011 hearings.  Id.  

The issues cited above were developed and will be part of the other decision.  While there issues were in remand status, another issue, separate from the ones above, was raised on an independent basis. 

In August 2014, the Veteran was afforded a hearing before John J. Crowley on the issue that is the subject of this decision, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

At the hearing in August 2014, both the Veteran, the Veteran's representative, and the undersigned concurred that the sole issue before the undersigned is the issue above. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  In an unappealed decision, dated in November 2009, the Board denied a claim for service connection for a right eye disability. 

2.  The evidence received since the Board's November 2009 decision, which denied a claim of entitlement to service connection for a right eye disability, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received since the Board's November 2009 decision which denied a claim for service connection for a right eye disability; the claim for service connection for a right eye disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for a right eye disability.  During his hearing, held in August 2014, he testified to the following: during service in 1945, he was sprayed in the eye with something by another serviceman.  He was treated at a dispensary, however, his pain continued and after several days he was hospitalized for 11/2 months.  He has had great difficulties obtaining his service treatment records, to include being provided with other servicemen's service treatment records in error.  Following separation from service, he had right eye symptoms that included oozing and being unable to open his eye in the morning.  He provided VA with his medical records of inservice hospitalization in the early 1980s, but they were lost and are no longer available.  

In May 2007, the RO denied a claim for service connection for a right eye disability.  The Veteran appealed, and in November 2009, the Board denied the claim.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013).  

In April 2011, the appellant applied to reopen the claim.  In September 2011, the RO denied the claim.  The Veteran has appealed.  

Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2014); see also 38 C.F.R. § 4.9 (2014); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes.

The most recent and final denial of this claim was in November 2009.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In the Board's November 2009 decision, it stated that the Veteran had over 20 years of military service, but that it appeared that the claims file did not include all of the Veteran's service treatment records.  The Board stated, however, that VA had made reasonable attempts to obtain a complete set of the service treatment records and, after these records could not be obtained, entered a memorandum of unavailability of those records into the Veteran's file, and notified him that the records could not be obtained and that he was ultimately responsible for providing the evidence.  The Board concluded that no further RO action in this regard was warranted.  The claims file included memorandums from the RO, dated in April 2007 and May 2009, in which the RO concluded that no additional service treatment records were available, and that further requests would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

At the time of the Board's November 2009 decision, the Veteran had testified at a Board hearing.  He testified that, while cleaning electronic equipment during service in 1945, fellow service members threw a chemical for cleaning (carbon tetrachloride) into his eyes on several occasions (later estimated as three or four times).  He stated that after this happened, his eyes burned and he could not see or his vision would be blurry for a few days.  He stated that a medic had placed patches on his eyes. 

The Veteran's available service treatment records did not contain a diagnosis involving right eye pathology.  In a March 1959 report of medical history, the Veteran reported having eye trouble, and explained that bright light was painful to his eyes.  Corrected vision in his right eye was reported as 20/20 at that time.  Examination reports, dated in April 1961 and April 1965, showed that his eyes, opthalmoscopic examination, pupils, and ocular motility, were clinically evaluated as normal, and that he had 20/20 corrected vision of the right eye.  He was noted to wear glasses for reading only.  The April 1965 report stated that he denied all other significant illnesses and injuries.

As for the post-service medical evidence, reports, dated in 1975, noted myopia, astigmatism, and presbyopia.  

A treatment record, dated in January 1978, stated that the Veteran's right eye was giving him trouble.  The practitioner indicated that this was probably due to the Veteran's recent chemical injury to his right eye, involving a solvent for cleaning equipment.  Corrected vision in the right eye was reported as 20/40 at that time.  

Treatment records dated beginning in February 1979 showed that the Veteran complained of a three-week history of hazy vision in his right eye.  The assessment was central retinal vein occlusion right eye.  It was noted that the Veteran had splashed solvent into his right eye prior to the onset of his hazy vision. 

A March 1979 report from a private physician, Dr. T.C.H., showed that the Veteran had complained of a sudden loss of vision in his right eye.

In June 1979, a private physician, Dr. P.C.W., commented that he first saw the Veteran in May 1979, and that the Veteran had had a sudden loss of vision in the right eye of approximately six months duration.  Best vision in the right eye was light perception.  The right eye demonstrated a complete central vein occlusion with hemorrhages scattered throughout the posterior pole. 

A private treatment record, dated in August 2006, noted that the Veteran lost vision in his right eye years ago due to a venous occlusion.  In February 2007, corrected vision in the right eye was noted as 20/cf 2' (count fingers at two feet). 

VA progress notes, dated in September and October of 2008, noted that the Veteran had poor visual acuity in the right eye, status post chemical exposure with diffuse retinal scarring and optic atrophy. 

In November 2009, the Board denied the claim.  The Board stated that none of the medical records contained a diagnosis of a right eye disability, or included any medical comment or opinion suggesting that there was a medical nexus between the Veteran's current right eye disability and his military service, and that neither the Veteran nor his representative had presented or identified such a medical opinion.  The Board concluded that although the medical evidence suggested that the Veteran's right eye problems stemmed from having solvent splashed into his right eye, it did not indicate that this exposure happened during service.

At the time of the Board's November 2009 decision, there was no medical evidence to show a right eye disability was sustained during service, and there was no competent evidence of a nexus between a right eye disability and the Veteran's service. 

Evidence received since the Board's November 2009 decision consists of VA and non-VA reports, dated between 1996 and 2014.  This evidence shows ongoing treatment for eye symptoms, that the Veteran repeatedly provided a history of inservice chemical burns to his right eye, and that his assessments included presbyopia, myopia, astigmatism, blepharitis, pseudophakia, dermatochalasis, and a history of a right chemical burn, with scarring, and eye pain and visual disturbance.

The evidence which was not of record at the time of the Board's November 2009 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  In this regard, it must be noted that in this case the Veteran is essentially repeated his prior contentions.  In this sense, the claim is not new. 

However, the Board finds that this evidence is not material.  At the time of the Board's November 2009 decision, there was no evidence of an inservice eye disability, and no competent evidence of a nexus between a current right eye disability and the Veteran's service.  The newly submitted evidence merely shows ongoing treatment for eye disorder as of 1996, many years after separation from service.  It does not include any competent evidence to remedy the defects in the claim as of the Board's November 2009  decision.  The Board has considered the notations in the VA progress notes as to a history of a right eye injury involving chemicals with associated pathology, however, these are afforded no probative weight, as they not specify the date of the injury, they are not shown to have been based on a review of the Veteran's claims files, or any other detailed and reliable medical history, they are not accompanied by an explanation, they are clearly "by history" only, and they are duplicative of notations that were of record at the time of the Board's November 2009 decision.  See e.g., VA progress notes, dated in September and October of 2008.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.  See 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010).

The only other pertinent evidence received since the Board's November 2009 denial of the claim consists of the Veteran's oral and written testimony.  However, the Veteran's own testimony, and his assertions as to a causal connection between the claimed condition and his service are duplicative, cumulative in nature, and not new and material.  In this regard, while credibility determinations are not a part of the Board's new and material analysis, the Board is not constrained from noting that the Veteran's oral and written testimony has been significantly inconsistent.  

For example, during his August 2014 hearing, the Veteran, for the first time, asserted that he was hospitalized for right eye symptoms for 11/2 months in 1945; no other incidents of eye trauma were reported.  Compare Veteran's claim (VA Form 21-526), received in March 2006; Veteran's request for information, dated in December 2006; August 2009 Board hearing transcript (no claims of hospitalization).  He also stated that he had provided VA with his medical records of his inservice hospitalization in the early 1980s, but they were lost and are no longer available.  In a VA examination report, dated in February 2010, the Veteran, for the first and only time, reported sustaining chemical burns in July 1953, as well as in 1945-46.  Finally, during his August 2009 Board hearing, he asserted that other servicemen threw solvent into his eyes three or four times, and that he had never submitted any evidence to VA prior to 2005.  His newly submitted testimony is within the scope of his assertions that were of record in November 2009.  These statements are therefore not new and material evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence); see also Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211 (1993) (noting that lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  The Board therefore finds that the additional evidence is not both new and material and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened.

In this regard, it is imperative for the Veteran to understand that while the Board understands the Veteran's concerns regarding events that occurred (in some cases) more than 50 years ago, even if the Board assumes these events occurred it is important for the Veteran to understand that there is still significant evidence against the claim, to the point that even if reopened, there would be significant evdeience against the claim on its merits. 

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence, in a letter dated in March 2011.  The letter also informed the Veteran of the bases for the previous RO denial of his claim, and the specific evidence that is required to substantiate the element or elements needed for service connection that were found insufficient in that prior final decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter accordingly addressed all notice elements.  Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  In March 2013, the RO determined that no additional service treatment records were available, and that further requests would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  In February 2014, the Department of the Air Force, 10th Medical Group (the medical facility at the U.S. Air Force Academy), reported that it had no records for the Veteran, and that his records had been "retired" in September 2011 (the Board notes that a substantial number of treatment reports from the USAF Academy are, in fact, of record).  In April 2014, the National Personnel Records Center (NRPC) reported that no records for the Veteran could be located from the Evans Army Community Hospital at Fort Carson.  As the Board has determined that new and material evidence has not been presented, a remand for an examination and/or an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).

In August 2014, the Veteran was provided an opportunity to set forth his contentions with regard to his claim with the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that an RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2014 hearing, the Veterans Law Judge identified the issue on appeal.  Information was solicited regarding the onset and cause of his disability.  Other than as has been discussed, the testimony did not reflect that there were any outstanding medical records available that would support of his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a right eye disability is not reopened.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


